Citation Nr: 1422484	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Propriety of the creation of an overpayment due to termination of nonservice-connected disability pension benefits as of July 1, 2008.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative determination entered in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, by which the proposed termination of the Veteran's nonservice-connected disability pension benefits was effectuated, effective from July 1, 2008, creating an overpayment later calculated by the VA's Debt Management Center to be in the amount of $29,280.  By this appeal, the Veteran challenges only whether that overpayment was properly created, to include the amount of that debt.  This matter was within the jurisdiction of the RO in Buffalo, New York, at the time of its certification to the Board.  

The issue of the Veteran's entitlement to waiver of recovery of the overpayment in question is not herein at issue.  There are indications in the record that the requested waiver was denied by VA action, but no decision of the RO's Committee on Waivers and Compromises is of record.  That notwithstanding, the VA Form 8, Certification of Appeal, indicates that a separate appeal was pending before the Pension Management Center for the overpayment at issue, based on a notice of disagreement filed May 2, 2011.  In the absence of any known adverse decision or notice of disagreement, the Board lacks jurisdiction to review the waiver question; however, such matter is specifically referred to the Agency of Original Jurisdiction (AOJ) for further action, as needed.  38 C.F.R. § 19.9(b) (2013). 

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran by this appeal challenges the amount of the pension overpayment assessed against him.  He alleges that he is not only being held responsible for a lack of reporting of a spouse and her income in the form of benefits provided by the Social Security Administration (SSA), but also the VA pension benefits paid to him while he was incarcerated, which he indicates is tantamount to a "being charged double."  The record reflects that the RO provided the Veteran with an audit of his pension account in May 2011, indicating that his pension award had been terminated retroactively from July 1, 2008, and that the overpayment in the calculated amount of $29,280 was for VA pension benefits paid to him from August 1, 2008, through December 30, 2010.  

The Veteran further asserts that the RO in the calculation of the overpayment failed to acknowledge that he had been estranged from his spouse since March 2009, that they had not lived in the same household since that time, that neither he nor his spouse was financially contributing to the support of the other, and that he had remained under a protective order issued by a County Court Judge in New York forbidding him from any direct or indirect contact with his spouse from August 2009 until August 2021.  These allegations were not discussed, if even considered, by RO in determining the amount of income attributable to the Veteran for purposes of establishing his entitlement to VA pension.  Further development as to such matter is necessitated prior to any consideration of the propriety of the debt created by the termination of nonservice-connected pension.  

Notice is taken that pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 196, 198 (1994).  One prerequisite to entitlement is that the Veteran's income may not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a) (2013).

Payments of VA pension are made at a specified annual maximum rate (MAPR), reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1521.  In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.262, 3.271, 3.272 (2013). 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

A Veteran's 'annual income' includes his or her annual income and the annual income of his or her dependent spouse.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.23(d)(4) (2013).  If the Veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  For the purposes of determining entitlement to pension a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60 (2013).  A Veteran's spouse who resides apart from the Veteran and is estranged from the Veteran may not be considered the Veteran's dependent unless the spouse receives reasonable support contributions from the Veteran.  38 C.F.R. § 3.23(d)(1).  A couple is considered 'estranged' if they live apart because of marital discord.  Adjudication Procedures Manual, M21-1, Part IV, Chapter 16.26 (b)(5).  

The rates of pension benefits are published in tabular form in Appendix B of M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2013).  The maximum annual pension rate is adjusted from year to year.  The maximum annual rate of improved pension, effective from December 1, 2007, for a Veteran with a spouse was $14,643; and effective December 1, 2008, as well as December 1, 2009, and December 1, 2010, was $15,493.  See M21-1, Part I, Appendix B.  

There, too, is some confusion as to the dates of the Veteran's incarceration on a charge of criminal contempt, a felony, which he alleges is the result of his initiation of telephone contact with his spouse despite the protective order.  In that regard, information obtained on one occasion by a VA employee was that the Veteran had been jailed on March 7, 2009, and that he then was released from jail on March 9, 2009, after posting bail, and that was followed by a conviction on the felony charge on October 5, 2009, and his confinement in a state prison beginning October 13, 2009.  Other information obtained by VA was to the effect that the period of confinement had been continuous from March 7, 2009, to the release date of January 26, 2010.  This factual inconsistency may impact the rate at which VA pension was payable, if at all and, particularly, if the question of estrangement from his spouse is determined by VA in the Veteran's favor, such that the annualized countable income of the spouse is not attributable to him.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clarifying information from the Veteran and his spouse as to the date and circumstances of their marital separation and their estrangement, if any, and the terms of that separation and/or estrangement, to include what, if any, financial contribution(s), if any, each spouse made to the other following the date they began to live apart.  

2.  As the information now of record is conflicting, determine more clearly the dates of the Veteran's incarceration during 2009 and 2010 on the charge of criminal contempt and, specifically, was he released following his jailing on March 7, 2009, and again jailed following his October 2009 conviction, or did he remain continuously jailed from March 7, 2009, through January 26, 2010.  This should be accomplished through contact with the Veteran and confirmed through direct contact with judicial and corrections authorities.  

3.  Thereafter, recalculate the Veteran's pension entitlement for the period from July 1, 2008, to December 31, 2010, and as part thereof, initially adjudicate the question of whether the income of the Veteran's spouse was reasonably attributable to the Veteran following the date of any estrangement between himself and his spouse and its significance in determining what if any entitlement to VA nonservice-connected disability pension benefits existed on the date of any indicated estrangement and thereafter.  In addition, readjudicate the Veteran's pension entitlement based on the information obtained as a result of this remand regarding the date(s) of his incarceration during 2009 and 2010 on a charge of criminal contempt.  As part of this process, the RO's finance activity or support services division should conduct a further audit of the Veteran's pension account in order to ascertain month by month, beginning July 1, 2008, what was paid and due him as far as nonservice-connected disability pension benefits are concerned and what is the correct amount of any overpayment to be charged to the Veteran.  

4.  Lastly, readjudicate the issue on appeal and if the benefit sought by the Veteran is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and afforded a reasonable period for a response, before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



